Exhibit 10.2

 

Execution Copy

 

iBASIS, INC.

 

REGISTRATION RIGHTS AGREEMENT

 

This REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of September 24,
2004, is by and among iBASIS, INC., a Delaware corporation (the “Company”), and
each investor listed on Schedule I hereof (each such investor individually, an
“Investor” and, collectively, the “Investors”).

 

WHEREAS, the Company has agreed to issue and sell to the Investors, and the
Investors have agreed to purchase from the Company, an aggregate of 15,000,000
shares (the “Shares”) of the Company’s common stock, $0.001 par value per share
(the “Common Stock”), all upon the terms and conditions set forth in the
Securities Purchase Agreement, dated as of the date hereof, between the Company
and the Investors (the “Securities Purchase Agreement”); and

 

WHEREAS, the terms of the Securities Purchase Agreement provide that it shall be
a condition precedent to the closing of the transactions thereunder, for the
Company and the Investors to execute and deliver this Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto hereby agree as follows:

 

Section 1.  Registration Rights.  The Company will perform and comply, and cause
each of its Subsidiaries to perform and comply, with each of the following
provisions as are applicable to it.  Each holder of Registrable Shares will
perform and comply with each of the following provisions as are applicable to
such holder.

 

1.1.  Demand Registration.

 

1.1.1.  General. Any Investor or their agent  may request, by written notice to
the Company (a “Demand Request”), that the Company effect the registration under
the Securities Act for a Public Offering of all of the Registrable Shares held
by the Investors.  Each of the Investors hereby appoints Tejas Securities Group,
Inc. as their agent for purposes of this Section 1.1.1.  Upon receipt of the
Demand Request, the Company will prepare and use reasonable best efforts to file
with the SEC a registration statement on Form S-1 (a “Demand Registration
Statement”) for the purpose of registering under the Securities Act the resale
by the holders thereof of all of the Registrable Shares specified in the Demand
Request.  The Demand Registration Statement shall permit the Investors to offer
and sell, on a delayed or continuous basis pursuant to Rule 415 under the
Securities Act, any or all of the Registrable Shares.  The Company shall be
required to keep the Demand Registration Statement effective until such date
that is the earlier of (i) the date when all of the Registrable Shares
registered thereunder shall have been sold, or (ii) the second anniversary of
the Closing Date, subject to extension in the case of this clause (ii) by a
period of time equal to the aggregate number of days in which

 

--------------------------------------------------------------------------------


 

the Company shall have suspended use of the prospectus included in the Demand
Registration Statement pursuant to Section 1.1.2 below prior to such second
anniversary (such date, as it may be so extended, is referred to herein as the
“Mandatory Registration Termination Date”).  Thereafter, the Company shall be
entitled to withdraw the Registration Statement and the Investors shall have no
further right to offer or sell any of the Registrable Shares pursuant to the
Demand Registration Statement (or any prospectus relating thereto).

 

1.1.2.  Change of Form; Limitations.  If, at any time following the date that
the Demand Registration Statement is declared effective by the SEC, the Company
becomes eligible to use Form S-3 for a Public Offering, the Company shall, upon
the written request of any Investor, use reasonable best efforts to file a
post-effective amendment to the Demand Registration Statement to convert such
Demand Registration Statement into a registration statement on Form S-3.  In the
event that, in the reasonable and good faith judgment of the Company, it is
advisable to suspend use of the prospectus included in or relating to the Demand
Registration Statement due to pending material developments or other events that
have not yet been publicly disclosed and as to which the Company reasonably and
in good faith believes (x) public disclosure would be detrimental to the Company
and (y) a registration statement could be materially misleading, or could omit a
material fact necessary to make the statements therein not materially
misleading, absent such disclosure, the Company shall notify all selling
stockholders to such effect, and, upon receipt of such notice, each such selling
stockholder shall immediately discontinue any sales of Registrable Shares
pursuant to the Demand Registration Statement until such selling stockholder has
received copies of a supplemented or amended prospectus or until such selling
stockholder is advised in writing by the Company that the then-current
prospectus may be used and has received copies of any additional or supplemental
filings that are incorporated or deemed incorporated by reference in such
prospectus.  Notwithstanding anything to the contrary herein, the Company shall
not exercise its rights under the foregoing sentence to suspend sales of
Registrable Shares for a period in excess of 30 days consecutively or 60 days in
any 365-day period (it being understood that other than pursuant to the
preceding sentence, the Company shall not be permitted to withdraw or suspend
any Demand Registration Statement prior to the Mandatory Registration
Termination Date).

 

1.1.3.  Payment of Expenses. The Company shall pay all reasonable expenses of
the Investors incurred in connection with the registration of Registrable Shares
pursuant to this Section 1.1 (including the reasonable fees and expenses of a
single legal counsel representing all Investors) other than underwriting
discounts and commissions, if any, and applicable transfer taxes, if any.

 

1.1.4.  Furnish Information.  It shall be a condition precedent to the
obligations of the Company to take any action pursuant to this Section 1.1 that
the holders of the Registrable Shares shall furnish to the Company such
information regarding them, the Registrable Shares held by them, and the method
of

 

2

--------------------------------------------------------------------------------


 

distribution of such securities as the Company shall reasonably request and as
shall be required in order to effect any registration by the Company pursuant to
this Section 1.1.

 

1.1.5.  Remedies.  Notwithstanding anything to the contrary in this Agreement,
the Investors’ sole remedy for the failure of the Company to effect the
registration under the Securities Act of the Registrable Shares pursuant to this
Section 1.1. within the time frame set forth in the Warrants shall be the
vesting of the Warrants in accordance with their terms.

 

1.2.  Piggyback Registration Rights.

 

1.2.1.  General.  Each time the Company proposes to register any shares of
Common Stock under the Securities Act, on a form which would permit registration
of Registrable Shares for sale to the public, for sale in a Public Offering, the
Company will promptly give notice to all holders of Registrable Shares of its
intention to do so.  Any such holder may, by written response delivered to the
Company within 20 days after receipt of such notice, request that some or all of
the Registrable Shares held by such holder be included in such registration. 
The Company thereupon will use its reasonable best efforts to cause to be
included in such registration under the Securities Act, all Registrable Shares
which the Company has been so requested to register by such holders, to the
extent required to permit the disposition (in accordance with the methods to be
used by the Company or other holders of shares of Common Stock in such Public
Offering) of the Registrable Shares to be so registered.  No registration of
Registrable Shares effected under this Section 1.2 shall relieve the Company of
any of its obligations to effect the registration of Registrable Shares pursuant
to Section 1.1 hereof.  The Company may withdraw or suspend any registration
covered by this Section 1.2 at any time (subject, in the case of any
registration also covered by Section 1.1 hereof, to any limitations set forth
therein).

 

1.2.2.  Excluded Transactions.  The Company shall not be obligated to effect any
registration of Registrable Shares under this Section 1.2 incidental to the
registration of any of its securities in connection with:

 

(a)               Any Public Offering which is carried out to effect (but not to
finance) relating to employee benefit plans or dividend reinvestment plans; or

 

(b)              Any Public Offering relating to the acquisition or merger after
the date hereof by the Company or any of its Subsidiaries of or with any other
businesses.

 

1.2.3.  Payment of Expenses. The Company shall pay all reasonable expenses of
the Investors incurred in connection with the registration of the Registrable
Shares pursuant to this Section 1.2 (including the reasonable fees and expenses
of a single legal counsel representing all Investors) other than

 

3

--------------------------------------------------------------------------------


 

underwriting discounts and commissions, if any, and applicable transfer taxes,
if any.

 

1.2.4.  Additional Procedures.  Each Holder of Registrable Shares participating
in any Public Offering pursuant to this Section 1.2 shall take all such actions
and execute all such documents and instruments that are reasonably requested by
the Company to effect the sale of their Registrable Shares in such Public
Offering, including, without limitation, being parties to the underwriting
agreement entered into by the Company and any other selling stockholders in
connection therewith and being liable severally (as to itself) and not jointly
in respect of the representations and warranties by, and the other agreements
(including without limitation customary selling stockholder representations,
warranties, indemnifications and “lock-up” agreements) of such Holder for the
benefit of the underwriters; provided, however, that (a) with respect to
individual representations, warranties, indemnities and agreements of selling
holders of Registrable Shares in such Public Offering, the aggregate amount of
such liability shall not exceed such holder’s net proceeds from such offering
and (b) to the extent selling holders of Registrable Shares give further
representations, warranties and indemnities, then with respect to all other
representations, warranties and indemnities of sellers of Registrable Shares in
such Public Offering, the aggregate amount of such liability shall not exceed
the lesser of (i) such holder’s pro rata portion of any such liability, in
accordance with such holder’s portion of the total number of Registrable Shares
included in the offering or (ii) such holder’s net proceeds from such offering,
provided, that no selling holder of Registrable Shares shall have any liability
with respect to representations, warranties and indemnities given by any other
holder of Registrable Shares, and any selling holder shall be entitled to
withdraw from any Public Offering to the extent that any underwriter, as a
condition to participation in such Public Offering, requires such selling holder
to give representations that relate to any matters other than the ownership of
securities of the Company by such selling holder, such selling holder’s
authority to participate in such Public Offering and the legality of such
holder’s participation in such Public Offering or assume any other obligations
with respect to such Public Offering that are not reasonable and customary in
the light of the circumstances.

 

1.3.  Certain Other Provisions.

 

1.3.1.  Underwriter’s Cutback in connection with a Piggyback Registration.  In
connection with any registration of shares of Common Stock pursuant to an
underwritten offering (other than any underwritten offering initiated by the
Investors under Section 1.1 of this Agreement), the underwriter may determine
that marketing factors (including, without limitation, an adverse effect on the
per share offering price) require a limitation of the number of shares of Common
Stock to be underwritten.  Notwithstanding any contrary provision of Section 1.2
hereof, and subject to the terms of this Section 1.3.1, the underwriter may
limit the number of shares which would otherwise be included in such
registration.  Upon receipt of notice from the underwriter of the need to reduce
the

 

4

--------------------------------------------------------------------------------


 

number of shares to be included in the registration, the Company shall advise
all holders of Common Stock that would otherwise be registered and underwritten
in such registration, and the number of shares of Common Stock, including
Registrable Shares, that may be included in the registration shall be allocated:

 

(a)           first, (i) to the Company and, (ii) if the registration is
pursuant to a demand request made by a third party, to the holders making the
demand request;

 

(b)           second, pari passu to the holders of Registrable Shares and other
holders of shares of Common Stock having registration rights that are pari passu
with the rights of the holders of the Registrable Shares hereunder, including
but not limited to the parties under the Existing Agreements (as defined below);
provided, however, that no Registrable Shares requested to be included in the
registration by a holder shall be excluded from the registration until all
shares proposed to be registered by the Company’s founders, officers, directors
or employees are excluded from the registration; and

 

(c)           third, to any others requesting registration of securities of the
Company pursuant to piggyback registration rights that are junior to the rights
provided to the holders of Registrable Shares hereunder;

 

provided, however, that if the Company has, prior to the date hereof, or after
the date hereof,  granted registration rights which are to be treated on an
equal basis with Registrable Shares for the purpose of the exercise of the
underwriter cutback, the registration rights granted to the holders of any such
shares of Common Stock shall be treated on an equal basis with Registrable
Shares for purposes of this underwriting cutback; provided, further, that it is
specifically agreed and acknowledged that the registration rights granted (1) to
Silicon Valley Bank pursuant to the Registration Rights Agreement, dated on or
around December 30, 2002, between the Company and Silicon Valley Bank, (2) to
certain holders pursuant to the Amended and Restated Warrant and Registration
Rights Agreement, dated February 21, 2003, by and among the Company and the
warrant agent named therein, (3) to certain holders pursuant to the 2004 Warrant
and Registration Rights Agreement, dated June 18, 2004, by and between the
Company and the warrant agent named therein and (4) to certain holders pursuant
to the Registration Rights Agreement, dated June 18, 2004, by and among the
holders party thereto (collectively, the “Existing Agreements”) are to be
treated on an equal basis with the Registrable Shares for the purposes of this
underwriting cutback.  No securities excluded from the underwriting by reason of
the underwriter’s marketing limitation shall be included in such registration. 
Upon delivery of a written request that Registrable Shares be included in an
underwritten offering pursuant to Section 1.2.1 hereof, the holder thereof may
not thereafter elect to withdraw therefrom without the written consent of the
Company and the holders of at least 50% of the Registrable Shares to be included
in such registration, unless 50% or more of the Registrable Shares it requested
to

 

5

--------------------------------------------------------------------------------


 

be included in such registration are subject to an underwriter cutback, or any
underwriter, as a condition to participation in such Public Offering, requires
such holder to give representations that relate to any matters other than the
ownership of securities of the Company by such holder, such holder’s authority
to participate in such Public Offering and the legality of such holder’s
participation in such Public Offering.

 

1.3.2.  Registration Procedures.  In connection with the Company’s obligations
under Section 1.1 and 1.2 hereof to use its reasonable best efforts to effect a
registration of any Registrable Shares, the Company shall take appropriate and
customary actions in furtherance thereof, including, without limitation:

 

(a)           promptly filing with the SEC a registration statement and using
best efforts to cause such registration statement to become effective;

 

(b)           (i) furnishing to each Investor copies of all documents filed with
the SEC with respect to any registration statement filed pursuant to this
Section 1.3.2 prior to their being filed with the SEC, and using commercially
reasonable efforts to reflect in each such document, where appropriate, when
such documents are so filed with the SEC, such comments as such Investors may
reasonably propose, (ii) using commercially reasonable efforts to cause its
officers and directors, counsel and certified public accountants to respond to
such inquiries as shall be necessary, in the reasonable opinion of such
Investor, to conduct a reasonable investigation within the meaning of the
Securities Act, and (iii) notifying the Investors of any stop order issued or
threatened by the SEC with respect to any registration statement filed pursuant
to this Section 1.3.2 and use best efforts to prevent the entry of such stop
order or to remove it if entered;

 

(c)           (i) preparing and filing with the SEC such amendments and
supplements to any registration statement filed pursuant to this Section 1.3.2
and any prospectuses used in connection therewith as may be required to comply
with the Securities Act and to keep such registration statement effective (A) if
in connection with Section 1.1, until the Mandatory Registration Termination
Date and (B) if in connection with Section 1.2, for a period not to exceed 270
days from the date of effectiveness or such earlier time as the Registrable
Shares covered by such registration statement shall have been disposed of in
accordance with the intended method of distribution therefor or the expiration
of the time when a prospectus relating to such registration is required to be
delivered under the Securities Act (ii) respond as promptly as possible to any
comments received from the SEC with respect to such registration statement or
any amendment thereto and as promptly as possible provide the Investors true and
complete copies of all correspondence from and to the SEC relating to such
registration Statement (other than correspondence containing material nonpublic
information); and (iv) comply with the

 

6

--------------------------------------------------------------------------------


 

provisions of the Securities Act and the Exchange Act with respect to the
disposition of all Registrable Shares covered by such registration statement as
so amended or in such Prospectus as so supplemented;

 

(d)           using its best efforts to register or qualify such Registrable
Shares under the state securities or “blue sky” laws of such jurisdictions as
the sellers shall reasonably request; provided, however, that the Company shall
not be obligated to file any general consent to service of process or to qualify
as a foreign corporation in any jurisdiction in which it is not so qualified or
to subject itself to taxation in respect of doing business in any jurisdiction
in which it would not otherwise be so subject;

 

(e)           Notify the Investors and their counsel as promptly as practicable
(i) when the SEC notifies the Company whether there will be a “review” of a
registration statement filed pursuant to this Section 1.3.2 and whenever the SEC
comments in writing on such registration statement; and (ii) when a registration
statement filed pursuant to this Section 1.3.2, or any post-effective amendment
or supplement thereto, has become effective, and after the effectiveness
thereof: (A) of any request by the SEC or any other federal or state
governmental authority for amendments or supplements to such registration
statement or prospectus or for additional information; (B) of the issuance by
the SEC or any state securities commission of any stop order suspending the
effectiveness of such registration statement or the initiation of any
proceedings for that purpose; and (C) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Shares for sale in any
jurisdiction, or the initiation or threatening of any proceeding for such
purpose;

 

(f)            Notify the Investors and their counsel as promptly as possible of
the happening of any event as a result of which the prospectus included in or
relating to a registration statement filed pursuant to this Section 1.3.2
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein not misleading; and, thereafter, the Company will as
promptly as possible prepare (and, when completed, give notice to each Investor)
a supplement or amendment to such prospectus so that, as thereafter delivered to
the purchasers of such Registrable Shares, such prospectus will not contain an
untrue statement of a material fact or omit to state any fact necessary to make
the statements therein not misleading; provided that upon such notification by
the Company, the Investors will not offer or sell Registrable Shares pursuant to
the registration statement until the Company has notified the Investors that it
has prepared a supplement or amendment to such prospectus and delivered copies
of such supplement or amendment to the Investors (it being understood and agreed
by the Company that the foregoing proviso shall in no way diminish or otherwise
impair the Company’s obligation to as promptly as possible prepare a prospectus

 

7

--------------------------------------------------------------------------------


 

amendment or supplement as above provided in this Section 1.3.2(f) and deliver
copies of same as above provided in Section 1.3.2(f) hereof);

 

(g)           Upon the occurrence of any event described in Section 1.3.2(f)
hereof, as promptly as possible, prepare a supplement or amendment, including a
post-effective amendment, to the registration statement or a supplement to the
related prospectus or any document incorporated or deemed to be incorporated
therein by reference, and file any other required document so that, as
thereafter delivered, neither the registration statement nor such prospectus
will contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they are made, not misleading;

 

(h)           As promptly as possible furnish to each selling Investor, without
charge, such number of copies of a prospectus, including a preliminary
prospectus, in conformity with the requirements of the Securities Act, and such
other documents (including, without limitation, Prospectus amendments and
supplements) as each such selling Investor may reasonably request in order to
facilitate the disposition of the Registrable Shares covered by such prospectus
and any amendment or supplement thereto. The Company hereby consents to the use
of such prospectus and each amendment or supplement thereto by each of the
selling Investors in connection with the offering and sale of the Registrable
Shares covered by such prospectus and any amendment or supplement thereto to the
extent permitted by federal and state securities laws and regulations;

 

(i)            If such registration is an underwritten Public Offering, furnish
to each selling Investor (A) an opinion of the counsel representing the Company
for purposes of such registration, dated as of the closing under the
underwriting agreement with respect to both the effective date of the applicable
registration statement and the date of the closing under the underwriting
agreement, in the form delivered to the underwriters in such underwritten public
offering and addressed to such selling Investors, and (B) a “cold comfort”
letter, dated the date of the closing under the underwriting agreement with
respect to both the effective date of the applicable registration statement and
the date of the closing under the underwriting agreement signed by the
independent certified public accountants who have certified the Company’s
financial statements included in such registration statement, in the form
delivered to the underwriters in such underwritten public offering, and
addressed to such selling Investors;

 

(j)            If such registration includes an underwritten public offering
initiated by the Investors, (A) enter into and perform its obligations under an
underwriting agreement, in usual and customary form with the

 

8

--------------------------------------------------------------------------------


 

managing underwriter of such offering and (B) to the extent reasonably requested
by the managing underwriter for the offering or the selling Investors, take
customary efforts to sell the securities being offered, and cause such steps to
be taken as to ensure such good faith participation of senior management
officers of the Company in “road shows” as is customary; and

 

(k)           To the extent reasonably requested by the selling Investors of
Registrable Shares, take all other reasonable actions necessary to expedite and
facilitate disposition by such selling Investors of the Registrable Shares
pursuant to the applicable registration statement.

 

1.3.3.       Lock-Up.  If, in connection with any Public Offering, the Company
or the underwriters managing such Public Offering request that the holders of
the Registrable Shares enter into a “lock-up” agreement with respect to the
Registrable Shares held by them, the holders of the Registrable Shares agree to
act in a commercially reasonable manner in considering and responding to any
such request.

 

1.3.4.  Selection of Underwriters and Counsel.  The underwriters and legal
counsel to be retained in connection with any Public Offering contemplated by
Section 1.2 hereof shall be selected by the Board.

 

1.3.5.  Transfer of Registration Rights.  Each Investor may assign or transfer
any or all of its rights hereunder to (i) any Affiliate of an Investor, (ii) any
subsidiary, parent, partner, retired partner, limited partner, shareholder or
member of an Investor or (iii) any family member or trust for the benefit of any
Investor, or (iv) any transferee who, after such transfer, holds at least 25% of
the Registrable Shares (as adjusted for any stock dividends, stock splits,
combinations and reorganizations and similar events) originally issued to such
transferring or assigning Investor.  Notwithstanding the foregoing, such rights
may only be transferred or assigned provided that all of the following
additional conditions are satisfied: (a) such transfer or assignment is effected
in accordance with applicable securities laws; (b) such transferee or assignee
agrees in writing to become subject to the terms of this Agreement; and (c) the
Company is given written notice by such transferring or assigning Investor of
such transfer or assignment, stating the name and address of the transferee or
assignee and identifying the Registrable Shares with respect to which such
rights are being transferred or assigned.  Upon any such, and each successive,
assignment or transfer to any permitted assignee or transferee in accordance
with the terms of this Section 1.3.5, such permitted assignee or transferee
shall be deemed to be an “Investor” for all purposes of this Agreement.

 

1.4.  Indemnification and Contribution.

 

1.4.1.  Indemnities of the Company.  In the event of any registration of any
Registrable Shares or other debt or equity securities of the Company or any of
its

 

9

--------------------------------------------------------------------------------


 

Subsidiaries under the Securities Act pursuant to Section 1.1, Section 1.2
hereof or otherwise, and in connection with any registration statement or any
other disclosure document produced by or on behalf of the Company or any of its
Subsidiaries including, without limitation, reports required and other documents
filed under the Exchange Act, and other documents pursuant to which any debt or
equity securities of the Company or any of its Subsidiaries are sold (whether or
not for the account of the Company or its Subsidiaries), the Company will, and
hereby does, and will cause each of its Subsidiaries, jointly and severally, to
indemnify and hold harmless each seller of Registrable Shares, any Person who is
or might be deemed to be a controlling Person of the Company or any of its
Subsidiaries within the meaning of Section 15 of the Securities Act or Section
20 of the Exchange Act, their respective direct and indirect partners, advisory
board members, directors, officers, trustees, members and stockholders, and each
other Person, if any, who controls any such seller or any such controlling
Person within the meaning of Section 15 of the Securities Act or Section 20 of
the Exchange Act (each such person being referred to herein as a “Covered
Person”), against any losses, claims, damages or liabilities (or actions or
proceedings in respect thereof), joint or several, to which such Covered Person
may be or become subject under the Securities Act, the Exchange Act, any other
securities or other law of any jurisdiction, the common law or otherwise,
insofar as such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof) arise out of or are based upon (i) any untrue
statement or alleged untrue statement of any material fact contained or
incorporated by reference in any registration statement under the Securities
Act, any preliminary prospectus or final prospectus included therein, or any
related summary prospectus, or any amendment or supplement thereto, or any
document incorporated by reference therein, or any other such disclosure
document (including without limitation reports and other documents filed under
the Exchange Act and any document incorporated by reference therein) or other
document or report, (ii) any omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading or (iii) any violation or alleged violation by the
Company or any of its subsidiaries of any federal, state, foreign or common law
rule or regulation applicable to the Company or any of its Subsidiaries and
relating to action or inaction in connection with any such registration,
disclosure document or other document or report, and will reimburse such Covered
Person for any legal or any other reasonable expenses incurred by it in
connection with investigating or defending any such loss, claim, damage,
liability, action or proceeding; provided, however, that neither the Company nor
any of its Subsidiaries shall be liable to any Covered Person in any such case
to the extent that any such loss, claim, damage, liability, action or proceeding
arises out of or is based upon an untrue statement or alleged untrue statement
or omission or alleged omission made in such registration statement, preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement,
incorporated document or other such disclosure document or other document or
report, in reliance upon and in conformity with written information furnished to
the Company or to any of its Subsidiaries through an instrument duly executed by

 

10

--------------------------------------------------------------------------------


 

such Covered Person specifically stating that it is for use in the preparation
thereof and that it is used as so specified.  The indemnities of the Company and
of its subsidiaries contained in this Section 1.4.1 shall remain in full force
and effect regardless of any investigation made by or on behalf of such Covered
Person and shall survive any transfer of securities.

 

1.4.2.  Indemnities to the Company.  The Company and any of its Subsidiaries may
require, as a condition to including any securities in any registration
statement filed pursuant to this Agreement, that the Company and any of its
Subsidiaries shall have received an undertaking satisfactory to it from the
prospective seller of such securities, severally (as to itself) and not jointly
to indemnify and hold harmless the Company and any of its Subsidiaries, each
director of the Company or any of its Subsidiaries, each officer of the Company
or any of its Subsidiaries who shall sign such registration statement and each
other Person (other than such seller), if any, who controls the Company and any
of its Subsidiaries within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act and each other prospective seller of such
securities with respect to any statement in or omission from such registration
statement, any preliminary prospectus, final prospectus or summary prospectus
included therein, or any amendment or supplement thereto, or any other
disclosure document (including, without limitation, reports and other documents
filed under the Exchange Act or any document incorporated therein) or other
document or report, if such statement or omission was made in reliance upon and
in conformity with written information furnished to the Company or any of its
Subsidiaries through an instrument executed by such seller specifically stating
that it is for use in the preparation thereof and that it is used as so
specified.  Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Company, any of its Subsidiaries
or any such director, officer or controlling Person and shall survive any
transfer of securities.

 

1.4.3.  Contribution.  If the indemnification provided for in Section 1.4.1 or
Section 1.4.2 hereof is unavailable to a party that would have been entitled to
indemnification pursuant to the foregoing provisions of this Section 1.4 (an
“Indemnitee”) in respect of any losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) referred to therein, then each party
that would have been an indemnifying party thereunder shall, in lieu of
indemnifying such Indemnitee, contribute to the amount paid or payable by such
Indemnitee as a result of such losses, claims, damages or liabilities (or
actions or proceedings in respect thereof) in such proportion as is appropriate
to reflect the relative fault of such indemnifying party on the one hand and
such Indemnitee on the other in connection with the statements or omissions
which resulted in such losses, claims, damages or liabilities (or actions or
proceedings in respect thereof).  The relative fault shall be determined by
reference to, among other things, whether the untrue or alleged untrue statement
of a material fact or the omission or alleged omission to state a material fact
relates to information supplied by such indemnifying party or such Indemnitee
and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission.

 

11

--------------------------------------------------------------------------------


 

The parties agree that it would not be just or equitable if contribution
pursuant to this Section 1.4.3 were determined by pro rata allocation or by any
other method of allocation which does not take account of the equitable
considerations referred to in the preceding sentence.  The amount paid or
payable by a contributing party as a result of the losses, claims, damages or
liabilities (or actions or proceedings in respect thereof) referred to above in
this Section 1.4.3 shall include any legal or other expenses reasonably incurred
by such Indemnitee in connection with investigating or defending any such action
or claim.  No Person guilty of fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any Person who was not guilty of such fraudulent misrepresentation.

 

1.4.4.  Conduct of Indemnification Proceedings.  Any Person entitled to
indemnification hereunder (the “Indemnified Party”) agrees to give prompt
written notice to the indemnifying party (the “Indemnifying Party”) after the
receipt by the Indemnified Party of any written notice of the commencement of
any action, suit, proceeding or investigation or threat thereof made in writing
for which the Indemnified Party intends to claim indemnification or contribution
pursuant to this Agreement; provided, however, that, the failure so to notify
the Indemnifying Party shall not relieve the Indemnifying Party of any liability
that it may have to the Indemnified Party hereunder unless and to the extent
such Indemnifying Party is prejudiced by such failure.  If notice of
commencement of any such action is given to the Indemnifying Party as above
provided, the Indemnifying Party shall be entitled to participate in and, to the
extent it may wish, jointly with any other Indemnifying Party similarly
notified, to assume the defense of such action at its own expense, with counsel
chosen by it and reasonably satisfactory to such Indemnified Party.  The
Indemnified Party shall have the right to employ separate counsel in any such
action and participate in the defense thereof, but the fees and expenses of such
counsel shall be paid by the Indemnified Party unless (i) the Indemnifying Party
agrees to pay the same, (ii) the Indemnifying Party fails to assume the defense
of such action with counsel satisfactory to the Indemnified Party in its
reasonable judgment or (iii) the named parties to any such action (including,
but not limited to, any impleaded parties) reasonably believe that the
representation of such Indemnified Party and the Indemnifying Party by the same
counsel would be inappropriate under applicable standards of professional
conduct.  In the case of clause (ii) above and (iii) above, the Indemnifying
Party shall not have the right to assume the defense of such action on behalf of
such Indemnified Party.  No Indemnifying Party shall be liable for any
settlement entered into without its written consent, which consent shall not be
unreasonably withheld.  No Indemnifying Party shall, without the written consent
of the Indemnified Party, effect the settlement or compromise of, or consent to
the entry of any judgment with respect to, any pending or threatened action or
claim in respect of which indemnification or contribution may be sought
hereunder (whether or not the Indemnified Party is an actual or potential party
to such action or claim) unless such settlement, compromise or judgment (A)
includes an unconditional release of the Indemnified Party from all liability
arising out of such action or claim and (B) does not include a statement as to,
or

 

12

--------------------------------------------------------------------------------


 

an admission of, fault, culpability or a failure to act by or on behalf of any
Indemnified Party.  The rights afforded to any Indemnified Party hereunder shall
be in addition to any rights that such Indemnified Party may have at common law,
by separate agreement or otherwise.

 

1.4.5.  Limitation on Liability of Holders of Registrable Shares.  The aggregate
liability of each holder of Registrable Shares in respect of any indemnification
or contribution obligation of such holder arising under this Section 1.4 shall
not in any event exceed an amount equal to the net proceeds to such holder
(after deduction of all underwriters’ discounts and commissions) from the
disposition of the Registrable Shares disposed of by such holder pursuant to the
registration giving rise to such liability.

 

1.5.  Reports Under Exchange Act.  In order to provide to the holders of
Registrable Shares the benefits of Rule 144 and any other rule or regulation of
the SEC that may at any time permit any such holder to sell securities of the
Company to the public without registration, and in order to make it possible for
the sale of Registrable Shares to be registered pursuant to a registration on
Form S-3 if the Company is then otherwise eligible to use such Form, the Company
agrees to:

 

(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;

 

(b)           take such action, including the registration of its Common Stock
under Section 12 of the Exchange Act, as is necessary to enable the holders of
Registrable Shares to utilize Form S-3 for the resale of their Registrable
Shares (ignoring, for this purpose, the provisions of Items I.A.5 and I.B.3 of
the General Instructions thereto);

 

(c)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and

 

(d)           furnish to any holder of Registrable Shares, so long as the holder
owns any Registrable Shares, forthwith upon request (i) a written statement by
the Company that it has complied with the reporting requirements of Rule 144,
the Securities Act and the Exchange Act, or that it qualifies as a registrant
whose securities may be resold in a secondary offering pursuant to Form S-3;
(ii) a copy of the most recent annual or quarterly report of the Company filed
with the SEC and such other reports and documents so filed by the Company; and
(iii) such other information as may be reasonably requested in availing any
holder of Registrable Shares any rule or regulation of the SEC which permits the
selling of any such securities without registration or pursuant to such form.

 

Section 2.  Rule 144.  The Company shall use its reasonable best efforts to file
the reports required to be filed by it under the Exchange Act in a timely manner
and, if at any time the

 

13

--------------------------------------------------------------------------------


 

Company is not required to file such reports, it will, upon the request of any
Investor, make publicly available other information so long as necessary to
permit sales of its securities pursuant to Rule 144 of the Securities Act.  The
Company covenants to take such further action as any Investor may reasonably
request, all to the extent required from time to time to enable such Investor to
sell Registrable Shares without registration under the Securities Act within the
limitation of the exemptions provided by Rule 144.  The Company will provide a
copy of this Agreement to prospective purchasers of Registrable Shares
identified to the Company by the Investors upon request.  Upon the request of
any Investor, the Company shall deliver to such Investor a written statement as
to whether it has complied with such requirements.

 

Section 3.  Definitions.  For the purposes of this Agreement, the following
terms have the meanings below:

 

“Affiliate” shall mean, with respect to the Company or any of its Subsidiaries
(or any other specified Person), any other Person which, directly or indirectly
controls or is controlled by or is under direct or indirect common control with
the Company or such Subsidiary (or such specified Person), and, without limiting
the generality of the foregoing, shall include (a) any other Person which
beneficially owns or holds 10% of more of any class of voting securities of such
Person or 10% or more of the equity interest in such Person, (b) any other
Person of which such Person beneficially owns or holds 10% or more of any class
of voting securities or in which such Person beneficially owns or holds 10% or
more of the equity interest in such Person and (c) any director or executive
officer of such Person.  For the purposes of this definition, the term “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any Person, means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of such Person, whether through the ownership of voting
securities or by contract or otherwise.

 

“Agreement” shall have the meaning set forth in the first paragraph of this
Agreement.

 

“Board” shall mean the Board of Directors of the Company.

 

“Closing Date” shall have the meaning ascribed to such term in the Securities
Purchase Agreement.

 

“Common Stock” shall have the meaning set forth in the Preamble hereof.

 

“Company” shall have the meaning set forth in the Preamble hereof.

 

“Covered Person” shall have the meaning set forth in Section 1.4.1 hereof.

 

“Demand Registration Statement  shall have the meaning set forth in Section
1.1.1 hereof.

 

“Demand Request” shall have the meaning set forth in Section 1.1.1 hereof.

 

14

--------------------------------------------------------------------------------


 

“Demand Notice” shall have the meaning set forth in Section 1.1.1 hereof.

 

“Exchange Act” shall mean the Securities Exchange Act of 1934, as in effect from
time to time.

 

“Exchange Agreement” shall have the meaning set forth in the second paragraph
hereof.

 

“Existing Agreements” shall have the meaning set forth in Section 1.3.1. hereof.

 

“Indemnitee” shall have the meaning set forth in Section 1.4.3 hereof.

 

“Indemnified Party” shall have the meaning set forth in Section 1.4.4 hereof.

 

“Indemnifying Party” shall have the meaning set forth in Section 1.4.4 hereof.

 

“Investors” shall have the meaning set forth in the Preamble hereof.

 

“Majority Holders” shall mean, as of any date, the holders of a majority of the
Registrable Shares outstanding on such date.

 

“Mandatory Registration Termination Date” shall have the meaning set forth in
Section 1.1.1 hereof.

 

“Person” shall mean any individual, firm, corporation, company, partnership,
trust, incorporated or unincorporated association, limited liability company,
joint venture, joint stock company, government (or an agency or political
subdivision thereof) or other entity of any kind, and shall include any
successor (by merger or otherwise) of any such entity.

 

“Public Offering” shall mean a public offering and sale of Common Stock for cash
pursuant to an effective registration statement under the Securities Act.

 

“Registrable Shares” means, at the relevant time of reference thereto, the
Shares and the Warrant Shares (including any shares of capital stock that may be
issued in respect thereof pursuant to a stock split, stock dividend,
recombination, reclassification or the like), provided, however, that the term
“Registrable Shares” shall not include any of the Shares or Warrant Shares that
are actually sold pursuant to a Registration Statement that has been declared
effective under the Securities Act by the SEC.

 

“Registration Statement” (whether or not capitalized) shall mean any
registration statement of the Company filed with the SEC on the appropriate form
pursuant to the Securities Act which covers any Registrable Shares pursuant to
the provisions of this Agreement and all amendments and supplements to any such
Registration Statement, including post-effective amendments, all exhibits
thereto and all materials incorporated by reference therein.

 

“Rule 144” shall mean Rule 144 under the Securities Act (or any successor Rule).

 

15

--------------------------------------------------------------------------------


 

“SEC” means the United States Securities and Exchange Commission.

 

“Securities” shall mean any debt or equity securities of the Company, whether
now or hereafter authorized, and any instrument convertible into or exchangeable
for Securities or a Security.  “Security” shall mean one of the Securities.

 

“Securities Act” shall mean the Securities Act of 1933, as in effect from time
to time.

 

“Securities Purchase Agreement” shall have the meaning set forth in the Preamble
hereof.

 

“Shares” shall have the meaning set forth in the Preamble hereof.

 

“Subsidiary” shall mean, for any Person, (i) a corporation a majority of whose
voting stock is at the time, directly or indirectly, owned by such Person, by
one or more Subsidiaries of such Person or by such Person and one or more
Subsidiaries of such Person, (ii) a partnership in which such Person or a
Subsidiary of such Person is, at the date of determination, a general or limited
partner of such partnership, but only if such Person or its Subsidiary is
entitled to receive more than 50% of the assets of such partnership upon its
dissolution, (iii) a limited liability company, a majority of whose membership
interests is, at the time, directly or indirectly owned by such Person or with
respect to which such Person has a right, under any scenario, to receive 50% or
more of the distributions of the assets of such limited liability company upon
its dissolution, or (iv) any other Person (other than a corporation or
partnership) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination thereof, has (a) at least a majority ownership interest or (b)
the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

 

“Warrants” means the warrants to purchase Common Stock, dated as of the date
hereof, issued by the Company to the Investors pursuant to the Securities
Purchase Agreement, a form of which is attached hereto as Exhibit A.

 

“Warrant Shares” means the shares of Common Stock issued or issuable upon the
exercise of the Warrants.

 

Section 4.  Notices.  Any notice or demand authorized by this Agreement to be
given or made by any holder of Registrable Shares to or on the Company shall be
sufficiently given or made when and if delivered by facsimile transmission
(provided confirmation of receipt is received immediately thereafter) or when
received, if deposited in the mail, first class or registered, postage prepaid,
addressed, as follows:

 

iBasis, Inc.

20 Second Avenue

Burlington, MA  01803

Attention: Chief Financial Officer

Facsimile No.: 781-505-7304

 

16

--------------------------------------------------------------------------------


 

with a copy to:

 

Bingham McCutchen LLP

150 Federal Street

Boston, MA 02110

Attention: Johan V. Brigham

Facsimile No.: 617-951-8736

 

if to an Investor, at the corresponding address set forth for such Investor on
Schedule I.

 

Any notice pursuant to this Agreement to be given by the Company to any holder
of Registrable Shares shall be sufficiently given when and if delivered by
facsimile transmission (provided confirmation of receipt is received immediately
thereafter) or deposited in the mail, first-class or registered, postage
prepaid, addressed (until another address is filed in writing by such holder
with the Company).

 

Section 5.  Supplements and Amendments.  Any supplement or amendment of this
Agreement shall be in writing and executed and delivered by the Majority Holders
and Company; provided, that any amendment or supplement that is materially and
disproportionately adverse to any Holder(s), when compared to all other Holders,
shall require the consent of such Holder(s).

 

Section 6.  Successors and Assigns.  All the covenants and provisions of this
Agreement by or for the benefit of the Company shall bind and inure to the
benefit of its successors and assigns hereunder.

 

Section 7.  Governing Law; Submission to Jurisdiction: Waiver of Jury Trial. 
This Agreement shall be deemed to be a contract made under the laws of the State
of New York and for all purposes shall be governed by and construed in
accordance with the internal laws of said State, without regard to principles of
conflicts of laws.  Each party hereto hereby submits to the nonexclusive
jurisdiction of the United States District Court for the State of New York and
of any New York state court sitting in New York for purposes of all legal
proceedings arising out of or relating to this agreement or the transactions
contemplated hereby.  Each party hereto irrevocably waives, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum.

 

Section 8.  Exercise of Rights and Remedies.  No delay of or omission in the
exercise of any right, power or remedy accruing to any party as a result of any
breach or default by any other party under this Agreement shall impair any such
right, power or remedy, nor shall it be construed as a waiver of or acquiescence
in any such breach or default, or of any similar breach or default occurring
later; nor shall any such delay, omission or waiver of any single breach or
default be deemed a waiver of any other breach or default occurring before or
after that waiver.

 

17

--------------------------------------------------------------------------------


 

Section 9.  Benefits of this Agreement.  Nothing in this Agreement shall be
construed to give to any Person or corporation other than the Company and the
holders of the Registrable Shares (including any holder of a beneficial interest
in any Registrable Shares) any legal or equitable right, remedy or claim under
this Agreement, and this Agreement shall be for the sole and exclusive benefit
of the Company and the holders of the Registrable Shares (including any holder
of a beneficial interest in any Registrable Shares).

 

Section 10.  No Inconsistent Agreements.  The Company has not, as of the date
hereof, entered into, nor shall it, on or after the date hereof, enter into, any
agreement with respect to its securities that is inconsistent with the rights
granted to the Investors herein or otherwise conflicts with the provisions
hereof.  If, after the date hereof, the Company enters into an agreement or
other commitment with any other Person that has the effect of establishing
registration rights with respect to the Company’s capital stock the terms of
which are pari passu or more favorable, taken as a whole, to such Person than
the registration rights established in favor of the holders of Registrable
Shares pursuant to Section 1.1 or Section 1.2 hereof, then the Company will
promptly so notify such holders in writing, and the Company shall, without the
necessity of any action on the part of such holders, extend the benefits of such
pari passu or more favorable terms to such holders as if such terms were
contained in this Agreement, or permit such holders to enter into such other
agreement establishing such rights in lieu of this agreement.

 

Section 11.  Severability.  If any one or more of the provisions contained
herein, or the application thereof in any circumstance, is held invalid, illegal
or unenforceable, the validity, legality and enforceability of any such
provision in every other respect and of the remaining provisions contained
herein shall not be affected or impaired thereby.

 

Section 12.  Securities Held by the Company.  Whenever the consent or approval
of holders of a specified percentage of Registrable Shares is required
hereunder, Registrable Shares held by the Company or their Affiliates (other
than subsequent holders of Registrable Shares if such subsequent holders are
deemed to be Affiliates solely by reason of their holdings of such Registrable
Shares) shall not be counted in determining whether such consent or approval was
given by the holders of such required percentage.

 

Section 13.  Counterparts.  This Agreement may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

Section 14.  Headings.  The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

 

[Signature page follows]

 

18

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed, as of the day and year first above written.

 

 

 

iBASIS, INC.

 

 

 

 

 

By:

/s/ Ofer Gneezy

 

 

 

Name:

Ofer Gneezy

 

 

Title:

President and
Chief Executive Officer

 

--------------------------------------------------------------------------------


 

THE INVESTORS:

 

 

 

THE IBS TURNAROUND FUND, L.P.

 

 

 

By its General Partner, IBS Capital Corp.

 

 

 

By:

/s/ David Taft

 

 

Title: President, IBS Capital Corp

 

 

 

 

 

THE IBS OPPORTUNITY FUND, LTD.

 

 

 

By:

/s/ David Taft

 

 

Title: Manager

 

 

 

 

 

YORK INVESTMENT LIMITED

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its Investment Manager

 

 

 

 

 

YORK CREDIT OPPORTUNITIES FUND, L.P.

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its General Partner

 

 

 

 

 

YORK CAPITAL MANAGEMENT, L.P.

 

 

 

By:

/s/ Adam J. Semler

 

 

Title: Chief Financial Officer of its General Partner

 

 

 

 

 

ELEVEN RINGS OPPORTUNITY FUND, LP

 

 

 

By:

/s/ Lindsay Leet

 

 

Title: Managing Member

 

 

 

 

 

NEW GENERATION LIMITED PARTNERSHIP

 

 

 

By:

/s/ George Putnamm III

 

 

Title:

President of its General Partner

 

2

--------------------------------------------------------------------------------


 

 

NEW GENERATION TURNAROUND FUND
(BERMUDA) LTD.

 

 

 

By:

/s/ George Putnamm III

 

 

Title:

President of its General Partner

 

 

 

 

 

PHOENIX PARTNERS, L.P.

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

PHOENIX PARTNERS II, L.P.

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

PHAETON INTERNATIONAL (BVI) LTD

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Authorized Agent

 

 

 

 

 

John C. Waterfall

 

 

 

By:

/s/ Joann McNiff

 

 

Title:

Attorney-in-Fact for John C. Waterfall

 

 

 

 

 

CROSSLINK CROSSOVER FUND IV, LP

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

 

 

 

 

DELTA GROWTH, L.P.

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

OFFSHORE CROSSLINK CROSSOVER FUND III

 

 

 

By:

/s/ Michael J. Stark

 

 

Title:

Managing Member

 

3

--------------------------------------------------------------------------------


 

 

 

 

 

 

/s/ George W. Haywood

 

 

George W. Haywood

 

 

 

 

 

LOEB PARTNERS CORPORATION

 

 

 

By:

/s/ Robert Grubin

 

 

Title:

Vice President

 

 

 

 

 

MILLER FAMILY PARTNERSHIP I

 

 

 

By:

/s/ Lloyd Miller

 

 

Title:

Investment Advisor

 

 

 

 

 

MILLENNIUM PARTNERS L.P.

 

 

 

By:

/s/ Terry Feeney

 

 

Title:

Vice Chairman and Chief Operating Officer

 

 

 

 

 

GREYWOLF CAPITAL OVERSEAS FUND

 

 

 

By:

/s/ William Troy

 

 

Title:

Chief Operating Officer

 

 

 

 

 

GREYWOLF CAPITAL PARTNERS II LP

 

 

 

By:

/s/ William Troy

 

 

Title:

Chief Operating Officer

 

 

 

 

 

LC CAPITAL MASTER FUND, LTD.

 

 

 

By its Investment Advisor, Lampe, Conway & Co. LLC

 

 

 

By:

/s/ Steven G. Lampe

 

 

Title:

Managing Member

 

 

 

 

 

SINGER CHILDREN’S MANAGEMENT TRUST

 

 

 

By:

/s/ Gary Singer

 

 

Title:

Investment Advisor

 

4

--------------------------------------------------------------------------------